Case: 18-10711    Date Filed: 10/02/2019    Page: 1 of 22


                                                                          [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-10711
                           ________________________

                     D.C. Docket No. 1:17-cr-20524-DMM-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

FERNANDO SANCHEZ, JR.,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (October 2, 2019)

Before ROSENBAUM, GRANT and HULL, Circuit Judges.

HULL, Circuit Judge:

      After pleading guilty, defendant Fernando Sanchez, Jr., appeals his sentence

for one count of being a convicted felon in possession of a firearm, in violation of
              Case: 18-10711     Date Filed: 10/02/2019    Page: 2 of 22


18 U.S.C. § 922(g)(1). At sentencing, the district court imposed the mandatory

minimum fifteen-year sentence under the Armed Career Criminal Act (“ACCA”),

18 U.S.C. § 924(e)(1), (e)(2)(B)(i). On appeal, Sanchez argues that: (1) he did not

qualify as an armed career criminal under the ACCA because he did not have three

qualifying prior convictions; and (2) in any event, the district court plainly erred in

imposing the ACCA’s mandatory minimum sentence because he was convicted of

only one § 922(g) count. After review, we affirm.

                          I. FACTUAL BACKGROUND

A.    Guilty Plea

      On June 19, 2017, Sanchez, a convicted felon, sold a loaded rifle to a

confidential informant working with law enforcement. Subsequently, on June 28,

2017, Sanchez sold the same confidential informant two semiautomatic firearms

and 278 rounds of ammunition. Audio and video recordings captured both of these

firearm transactions.

      A grand jury indicted Sanchez on two counts of possession of a firearm and

ammunition by a convicted felon, in violation of § 922(g)(1). Pursuant to a written

plea agreement, Sanchez pled guilty to one firearm count, and the government

dropped the other firearm count.




                                           2
              Case: 18-10711     Date Filed: 10/02/2019    Page: 3 of 22


B.    Presentence Investigation Report

      The Presentence Investigation Report (“PSI”) initially calculated an adjusted

offense level of 22 under U.S.S.G. § 2K2.1. The PSI reported that Sanchez had

these five prior convictions: (1) a 1991 New York conviction for first-degree

robbery; (2) 1993 New York convictions for attempted murder and assault with

intent; (3) 2002 federal convictions for conspiracy to commit armed carjacking,

aiding and abetting attempted armed carjacking, using and carrying a firearm

during and in relation to a crime of violence, and felon in possession of a firearm;

(4) a 2017 Florida conviction for resisting an officer without violence; and (5) a

2017 Florida conviction for tampering with physical evidence.

      The PSI increased Sanchez’s offense level from 22 to 33, under U.S.S.G.

§ 4B1.4(b)(3)(B), because it concluded Sanchez was an armed career criminal

under the ACCA. The PSI identified Sanchez’s first three prior convictions listed

above as the qualifying ACCA predicate felony convictions. The PSI reduced

Sanchez’s offense level by 3, pursuant to U.S.S.G. § 3E1.1(a) and (b), because he

accepted responsibility for his offense, for a total offense level of 30.

      The PSI calculated a criminal history category of III based on six criminal

history points. The PSI increased Sanchez’s criminal history category to IV,

pursuant to U.S.S.G. § 4B1.4(c)(3), due to Sanchez’s status as an armed career

criminal. With a total offense level of 30 and a criminal history category of IV,


                                           3
             Case: 18-10711     Date Filed: 10/02/2019   Page: 4 of 22


Sanchez’s initial advisory guidelines range was 135 to 168 months’ imprisonment.

However, because the statutory minimum sentence of 15 years under the ACCA

was greater than the high end of the range, the PSI determined that Sanchez’s

advisory guidelines sentence was 180 months. See U.S.S.G. § 5G1.1(b) (providing

that when the mandatory minimum sentence is greater than the advisory guidelines

range, it becomes the guidelines sentence).

      Sanchez objected to the PSI’s designation of him as an armed career

criminal under the ACCA and the Sentencing Guidelines. Relevant to this appeal,

Sanchez argued that neither of his prior New York convictions qualified as violent

felonies because they did not have as an element the use, attempted use, or

threatened use of violent force, as required by Johnson v. United States, 559 U.S.
133, 130 S. Ct. 1265 (2010) (“Curtis Johnson”).

      In response, the government argued that both of Sanchez’s New York

convictions categorically qualified as violent felonies under the ACCA’s elements

clause. The government also submitted certificates of disposition for each

conviction. These documents showed that Sanchez was convicted of New York

first-degree robbery under New York Penal Law § 160.15(4) and New York

attempted second-degree murder under New York Penal Law §§ 110 and




                                         4
                Case: 18-10711       Date Filed: 10/02/2019       Page: 5 of 22


125.25(1). Sanchez has never disputed that he has these two New York

convictions.1

C.     Sentencing

       At sentencing, the district court stated that Sanchez’s prior convictions were

“prototypical violent crimes” and qualified as ACCA predicates. Overruling

Sanchez’s objection, the district court adopted the PSI’s findings and stated that the

advisory guidelines range was 180 months. After hearing from Sanchez and

considering the 18 U.S.C. § 3553(a) sentencing factors, the district court imposed a

180-month sentence. Afterward, Sanchez renewed his objection to the district

court’s ACCA determination.

                                     II. DISCUSSION

       Under the ACCA, a defendant convicted of an offense under 18 U.S.C.

§ 922(g) is subjected to an increased mandatory minimum prison sentence if he has

three prior felony convictions for a “violent felony” or a “serious drug offense.”

18 U.S.C. § 924(e)(1). Here, Sanchez argues that his New York convictions for

first-degree robbery and attempted second-degree murder do not qualify as violent

felonies under the ACCA.




       1
         In the district court, Sanchez also challenged whether his federal convictions—for aiding
and abetting attempted armed carjacking and conspiring to commit armed carjacking—qualified
as violent felonies. Because Sanchez does not raise that issue on appeal, we do not address it
further.
                                                5
               Case: 18-10711       Date Filed: 10/02/2019      Page: 6 of 22


       The ACCA defines “violent felony,” inter alia, as any offense punishable by

a term of imprisonment exceeding one year that “has as an element the use,

attempted use, or threatened use of physical force against the person of another.”

18 U.S.C. § 924(e)(2)(B)(i). Sanchez’s appeal concerns only this elements clause. 2

       We apply the categorical approach to determine whether a prior conviction

qualifies under the ACCA’s elements clause. United States v. Hill, 799 F.3d 1318,

1322 (11th Cir. 2015). Under the categorical approach, we look only to the fact of

conviction and the statutory definition of the prior offense. Id. “A crime is

categorically a violent felony under the elements clause if even the least culpable

conduct criminalized by the statute would fall within the ACCA definition.”

United States v. Jones, 906 F.3d 1325, 1328 (11th Cir. 2018), cert. denied, 139 S.

Ct. 1202 (2019) (quotation marks omitted).

A.     Physical Force Requirement of the ACCA’s Elements Clause

       Recently, the Supreme Court has thrice addressed the definition of “physical

force” for purposes of similarly worded elements clauses. See Curtis Johnson, 559
U.S. at 138-40, 130 S. Ct. at 1270-71 (ACCA’s elements clause); United States v.

Castleman, 572 U.S. 157, 168-71, 134 S. Ct. 1405, 1413-15 (2014) (18 U.S.C.

§ 921(c)(33)(A)(ii)’s elements clause); Stokeling v. United States, 586 U.S. __, __,


       2
        We review de novo whether a prior conviction constitutes a “violent felony” under the
ACCA. United States v. Deshazior, 882 F.3d 1352, 1354 (11th Cir. 2018), cert. denied, 139 S.
Ct. 1255 (2019).
                                               6
              Case: 18-10711     Date Filed: 10/02/2019   Page: 7 of 22


139 S. Ct. 544, 550, 552, 553-55 (2019) (ACCA’s elements clause). Taken

together, the Supreme Court in these cases has told us that “physical force” in the

elements clause means: (1) an act that is physical, meaning that it must be “exerted

by and through concrete bodies,” not “intellectual or emotional force” and (2) a

physical act that is directly or indirectly “capable of causing physical pain and

injury.” Stokeling, 586 U.S. at ___, 139 S. Ct. at 552; Castleman, 572 U.S. at 163

n.2, 134 S. Ct. at 1410 n.2; Curtis Johnson, 559 U.S. at 138, 130 S. Ct. at 1270.

“Capable,” in turn, means that the force “potentially” will cause physical pain or

injury. Stokeling, 586 U.S. at ___, 139 S. Ct. at 554. Even before Stokeling, this

was our Court’s binding precedent as to the force element under the ACCA. See

Jones, 906 F.3d at 1328-29 (ACCA); Hylor v. United States, 896 F.3d 1219, 1222-

23 (11th Cir. 2018) (ACCA); United States v. Deshazior, 882 F.3d 1352, 1357-58

(11th Cir. 2018), cert. denied, 139 S. Ct. 1255 (2019) (ACCA); United States v.

Vail-Bailon, 868 F.3d 1293, 1301-02 (11th Cir. 2017) (en banc), cert. denied, 138
S. Ct. 2620 (2018) (Sentencing Guidelines).

      We now turn to Sanchez’s two New York convictions to determine whether

each categorically involved the use, attempted use, or threatened use of such

physical force.




                                          7
               Case: 18-10711    Date Filed: 10/02/2019   Page: 8 of 22


B.    New York First-Degree Robbery

      New York’s statutory scheme contains three degrees of robbery determined

by the presence of certain aggravating factors. See N.Y. Penal Law §§ 160.00-

160.15; Stuckey v. United States, 878 F.3d 62, 70 (2d Cir. 2017), cert. denied, 139
S. Ct. 161 (2018). All three degrees of robbery, however, require the defendant to

“forcibly steal[ ]” property. See N.Y. Penal Law §§ 160.05 (third-degree robbery),

160.10 (second-degree robbery), 160.15 (first-degree robbery). In other words, the

“core crime” of New York robbery, regardless of the degree, is defined as “forcibly

steal[ing]” property. People v. Miller, 87 N.Y.2d 211, 214, 661 N.E.2d 1358, 1360

(N.Y. 1995).

      New York law defines the core crime of forcibly stealing as follows:

      A person forcibly steals property and commits robbery when, in the
      course of committing a larceny, he uses or threatens the immediate use
      of physical force upon another person for the purpose of:

      1. Preventing or overcoming resistance to the taking of the property or
      to the retention thereof immediately after the taking; or

      2. Compelling the owner of such property or another person to deliver
      up the property or to engage in other conduct which aids in the
      commission of the larceny.

N.Y. Penal Law § 160.00. The New York Court of Appeals, the highest court in

the state, has stated that forcible stealing as defined by § 160.00 does not include

“sudden or stealthy seizure or snatching,” which instead qualifies as the

misdemeanor crime of “jostling” or pickpocketing under New York Penal Law
                                          8
                Case: 18-10711       Date Filed: 10/02/2019       Page: 9 of 22


§ 165.25. People v. Jurgins, 26 N.Y.3d 607, 614-15, 46 N.E.3d 1048, 1053 (N.Y.

2015).

       Here, Sanchez was convicted of first-degree robbery under New York Penal

Law § 160.15(4). 3 Under New York law, a person commits first-degree robbery

“when he forcibly steals property” and “in the course of the commission of the

crime or of immediate flight therefrom, he or another participant in the crime”

commits one of four aggravating acts, as follows:

       1. Causes serious physical injury to any person who is not a participant
       in the crime; or

       2. Is armed with a deadly weapon; or

       3. Uses or threatens the immediate use of a dangerous instrument; or

       4. Displays what appears to be a pistol, revolver, rifle, shotgun, machine
       gun or other firearm . . . .

N.Y. Penal Law § 160.15 (emphasis added). The intent element for all degrees of

New York robbery is the same—the intent to permanently deprive the owner of the

property. Miller, 87 N.Y.2d at 217, 661 N.E.2d at 1362.


       3
         The parties agree that Sanchez’s first-degree robbery conviction was under § 160.15(4).
Although Sanchez contends otherwise, the certificates of disposition for his New York
convictions are in the record and were before the district court at sentencing. In fact, the
government attached them to its response to Sanchez’s objections to the PSI, which is in the
record.
        For the first time on appeal, Sanchez claims that his conviction was only for aiding and
abetting first-degree robbery. However, nothing in the certificate of disposition supports that
claim. The certificate of disposition, to which Sanchez did not object at sentencing, cites only
the substantive robbery statute, § 160.15(4), and not New York’s accessory liability statute, New
York Penal Law § 20.00.
                                                9
             Case: 18-10711     Date Filed: 10/02/2019    Page: 10 of 22


      Here, we readily conclude that New York first degree robbery, which

requires the defendant to “forcibly steal”—that is, to “use[ ] or threaten[ ] the

immediate use of physical force upon” the victim during the larceny—has as an

element the use, attempted use, or threatened use of “physical force” within the

meaning of the ACCA’s elements clause. See N.Y. Penal Law § 160.00. Indeed,

New York’s definition of forcible stealing largely tracks the language of the

ACCA’s elements clause and adopts the common law understanding of robbery by

requiring enough force to either overcome the victim’s resistance or compel the

victim to deliver up the property. See N.Y. Penal Law § 160.00(1)-(2); Jurgins, 26
N.Y.3d at 614-15, 46 N.E.3d at 1053; see also Stokeling, 586 U.S. at ___, 139 S.

Ct. at 555 (explaining that the term “physical force” in the ACCA’s elements

clause “encompasses the degree of force necessary to commit common-law

robbery,” which includes “the amount of force necessary to overcome the victim’s

resistance”). Forcible stealing does not include larcenies involving only slight

touching, such as a sudden or stealthy snatching or pickpocketing, which fall under

the separate offense of “jostling” under New York Penal Law § 165.25. See

Jurgins, 26 N.Y.3d at 614, 46 N.E.3d at 1053; see also People v. Cherry, 374
N.Y.S.2d 312, 313 (N.Y App. Div. 1975) (holding that trial court “improperly

advised” the jury “that mere ‘touching’ of the victim was the equivalent of physical

force”). Thus, New York robbery requires “‘force capable of causing physical


                                          10
               Case: 18-10711       Date Filed: 10/02/2019       Page: 11 of 22


pain or injury.’” See Stokeling, 586 U.S. at ___, 139 S. Ct. at 554 (quoting Curtis

Johnson, 599 U.S. at 140, 130 S. Ct. at 1265).

       Stokeling forecloses Sanchez’s argument that a person can commit New

York first-degree robbery under § 160.15(4) without the “violent force” required

by Curtis Johnson merely by blocking the victim or grabbing and tugging on

victim. The Supreme Court in Stokeling rejected a substantially similar argument

as to Florida’s robbery statute, concluding that “the force necessary to overcome a

victim’s physical resistance,” that is required by Florida law, “is inherently

‘violent’ in the sense contemplated by Johnson” and that “it is the physical contest

between the criminal and the victim that is itself capable of causing physical pain

or injury.” Stokeling, 586 U.S. at ___, 139 S. Ct. at 553 (quotation marks

omitted). 4

       Notably, since Stokeling, the Second Circuit has concluded that all degrees

of New York robbery satisfy the “violent force” requirement because they all

require “forcible stealing.” See, e.g., United States v. Thrower, 914 F.3d 770, 774-

776 (2d Cir. 2019), petition for cert. filed, (U.S. July 1, 2019) (No. 19-5024) (“We



       4
         The majority in Stokeling also rejected Stokeling’s argument, echoed by the dissenters
in that case, that “physical force,” as defined by the Curtis Johnson Court, meant a “strong,”
“substantial” or “heightened” degree of force. See Stokeling, 586 U.S. at __, 139 S. Ct. at 553
(rejecting Stokeling’s argument that Curtis Johnson held that physical force means “substantial
force” or force that is “severe,” “extreme,” “furious,” or “vehement”); id. at __, 139 S. Ct. at
557-58 (Sotomayor, J., dissenting) (arguing that Curtis Johnson interpreted “physical force” to
mean a “strong” or “substantial degree of force”).
                                               11
               Case: 18-10711       Date Filed: 10/02/2019      Page: 12 of 22


therefore conclude that the New York offense of robbery in the third degree, which

like every degree of robbery in New York requires the common law element of

‘forcible stealing,’ is a ‘violent felony’ under ACCA. By extension, New York

robbery in the first degree is also a ‘violent felony’ under ACCA.”); see also

United States v. Moore, 916 F.3d 231, 239-42 (2d Cir. 2019) (concluding New

York third-degree robbery qualifies as a crime of violence under U.S.S.G.

§ 4B1.2(a)(1)’s identical elements clause).

       Likewise, the Fourth Circuit has concluded that all degrees of New York

robbery “necessarily involve[ ] the ‘use, attempted use, or threatened use of

physical force against the person of another.’” United States v. Hammond, 912
F.3d 658, 660 (4th Cir. 2019), petition for cert. filed, (U.S. May 17, 2019) (No. 18-

9330) (quoting U.S.S.G. § 4B1.2(a)(1)’s elements clause). We agree with the

Second and Fourth Circuits that the “forcible stealing” element of New York’s

statutory scheme for robbery offenses requires the use, attempted use, or threatened

use of “physical force,” as that term is defined by the Supreme Court in Curtis

Johnson and Stokeling together. Thus, Sanchez’s first-degree robbery conviction

qualifies as a “violent felony” under the ACCA.5



       5
         Even before Stokeling, the Second, Sixth, and Eighth Circuits had concluded that New
York’s definition of “forcibly steals” in § 160.00 has as an element the use, attempted use, or
threatened use of physical force. See United States v. Pereira-Gomez, 903 F.3d 155, 164-66 (2d
Cir. 2018), cert. denied, 139 S. Ct. 1600 (2019) (concluding New York second-degree robbery
qualifies as a crime of violence under the identical elements clause in U.S.S.G. § 2L1.2
                                              12
              Case: 18-10711      Date Filed: 10/02/2019      Page: 13 of 22


       We also reject Sanchez’s argument that New York first-degree robbery does

not qualify as a violent felony because a defendant can be convicted under

§ 160.15 even though he is unaware of his accomplice’s commission of one of the

aggravating factors. Under § 160.15, a defendant is not guilty of robbery unless he

“forcibly steals,” and intended to forcibly steal, the victim’s property. See Miller,
87 N.Y.2d at 217, 661 N.E.2d at 1362. It is true the aggravating factors in

§ 160.15 may be committed by the defendant or his co-participant. See N.Y. Penal

Law § 160.15. Nonetheless, the fact remains that, as to the first element, the

defendant himself must have forcibly stolen and intended to “forcibly steal,” which

is to say that the defendant must have intended to use or threaten physical force to

take the victim’s property. See id. Thus, § 160.15 does not criminalize accidental

or negligent use of force. Cf. Leocal v. Ashcroft, 543 U.S. 1, 9, 125 S. Ct. 377,

382 (2004); see also Stuckey, 878 F.3d at 71 (concluding that § 160.15(4) satisfies

the intent requirement of Leocal and explaining that a defendant convicted under

§ 160.15 must “actively and intentionally engage in the commission of the

robbery—precisely what Leocal requires”); Lassend v. United States, 898 F.3d
115, 133 (1st Cir. 2018), cert. denied, 139 S. Ct. 1300 (2019) (agreeing with



n.1(B)(iii) (2014)); United States v. Williams, 899 F.3d 659, 663 (8th Cir. 2018) (concluding
New York second-degree robbery qualifies as a crime of violence under the elements clause in
U.S.S.G. § 4B1.2(a)(1)); Perez v. United States, 885 F.3d 984, 989-91 (6th Cir. 2018), cert.
denied, 139 S. Ct. 1259 (2019) (concluding New York second-degree robbery qualifies under the
ACCA’s elements clause).
                                             13
             Case: 18-10711     Date Filed: 10/02/2019   Page: 14 of 22


Stuckey and further explaining that “[i]f Congress had desired to preclude

convictions from qualifying as ACCA predicates where the defendant acted as an

accomplice and did not intend the principal’s use of force, it would have done so

clearly”).

C.    New York Second Degree Murder

      Sanchez argues that his prior conviction for attempted second-degree murder

does not qualify under the ACCA’s elements clause because, under New York law,

second-degree murder can be committed without any use of physical force. We

disagree.

      Unlike with robbery, New York’s second-degree murder statute lists

elements in the alternative such that it defines multiple crimes, so we must conduct

a review of the specific conviction statute. We review that statute categorically,

unless it is divisible and sets out multiple crimes. See Mathis v. United States, 579

U.S. __, __, 136 S. Ct. 2243, 2249 (2016). If that is the case, we apply the

“modified” categorical approach by determining “which crime in the statute

formed the basis of the defendant’s conviction” and reviewing that crime

categorically. United States v. Gundy, 842 F.3d 1156, 1162 (11th Cir. 2016), cert.

denied, 138 S. Ct. 66 (2017).

      Section 125.25 is divisible on its face. See Mathis, 579 U.S. at __, 136 S.

Ct. at 2256. It has five subsections, and each codifies a different way to commit


                                         14
               Case: 18-10711        Date Filed: 10/02/2019       Page: 15 of 22


second-degree murder. The subsections are not simply different means of

committing the same crime; they each require different elements. For example,

§§ 125.25(1) and (5) criminalize intentional conduct, whereas §§ 125.25(2) and (4)

criminalize reckless conduct. And § 125.25(1) lacks the affirmative defenses

available in § 125.25(3).

       New York case law reinforces this conclusion. See Mathis, 579 U.S. at __,

136 S. Ct. at 2256; People v. Williams, 154 A.D.3d 1290, 1291 (N.Y. App. Div.

2017) (observing that § 125.25(1) has an “element of ‘intent to cause the death of

another’” and that § 125.25(3) has “the element of causing the death of another

during an ‘attempt[ ] to commit robbery’”). 6

       Ordinarily, the next step of our analysis would be to determine the

subsection that Sanchez was convicted under. See Gundy, 842 F.3d at 1162. But

here the parties agree that Sanchez was convicted for violating § 125.25(1).

Accordingly, we apply the categorical approach to that subsection.

       Under New York law, a person commits second-degree murder in violation

of § 125.25(1) when, “[w]ith intent to cause the death of another person, he causes

the death of such person or of a third person.” N.Y. Penal Law § 125.25(1)



       6
         We look to decisions from a state’s highest court in interpreting state law, including the
elements of the offense. See United States v. Hill, 799 F.3d 1318, 1322 (11th Cir. 2015). Where
the state’s highest court has been silent on the issue, we follow decisions from the state’s
intermediate appellate courts, “unless there is some persuasive indication that the highest court of
the state would decide the issue differently.” Id. (quotation marks omitted).
                                                15
               Case: 18-10711     Date Filed: 10/02/2019   Page: 16 of 22


(emphasis added). In other words, a defendant cannot be convicted of second-

degree murder in New York without actually and intentionally causing a person’s

death.

         In a different statutory context, the Supreme Court has made clear that “the

knowing or intentional causation of bodily injury necessarily involves the use of

physical force,” because “[i]t is impossible to cause bodily injury without applying

force in the common-law sense.” Castleman, 572 U.S. at 169-170, 134 S. Ct. at

1414 (2014). This Court’s elements-clause cases invoke a similar principle:

“intentional force—even of the touching variety—that in fact causes ‘great bodily

harm, permanent disability, or permanent disfigurement’ . . . necessarily constitutes

force that is capable of causing pain or injury.” Vail-Bailon, 868 F.3d at 1303-04

(analyzing Sentencing Guideline’s elements clause). Likewise, the knowing and

intentional causation of death also necessarily involves the use of physical force

because it is impossible to cause death without applying force that is capable of

causing pain or physical injury. Therefore, New York’s second-degree murder

statute, which requires the intentional causation of death, categorically requires the

use of physical force.

         Further, we reject Sanchez’s argument that New York second-degree murder

does not require the use of physical force because it can be committed by

poisoning. This argument is squarely foreclosed by our binding precedent. This


                                           16
               Case: 18-10711       Date Filed: 10/02/2019        Page: 17 of 22


Court has made clear that the term “physical force” in the ACCA’s elements clause

encompasses both direct and indirect applications of physical force, including the

use of poison, to cause pain or physical injury. See Deshazior, 882 F.3d at 1357-

58 (citing Castleman, 572 U.S. at 170-71, 134 S. Ct. at 1415). This is so because

even with indirect applications of force, “the actor knowingly employs a device to

indirectly cause physical harm—from a bullet, a dog bite, or a chemical reaction.”

Id. at 1358. Applying this reasoning, this Court has specifically rejected arguments

about poisoning, like the one Sanchez makes here, to conclude that other state

murder convictions qualify as violent felonies under the elements clause. See

Jones, 906 F.3d at 1328-29 (Florida second-degree murder); Hylor, 896 F.3d at

1222-23 (Florida first-degree murder).7

       We also reject Sanchez’s contention that New York second-degree murder

does not require the use or threat of physical force because it can be committed by

omission, such as when a parent intentionally withholds food or refuses to seek

medical care for a child and thereby causes the death of the child. To begin, we

note that the Supreme Court has been clear that the “meaning of ‘physical force’ in

§ 924(e)(2)(B)(i) is a question of federal law, not state law.” Curtis Johnson, 559




       7
        We decline to address Sanchez’s argument, raised for the first time in his reply brief and
discussed only briefly, that his New York conviction under § 125.25(1) does not qualify under
the ACCA’s elements clause because it was for attempted, rather than completed, second-degree
murder. See United States v. Britt, 437 F.3d 1103, 1104 (11th Cir. 2006).
                                                17
             Case: 18-10711     Date Filed: 10/02/2019    Page: 18 of 22
U.S. at 1138, 130 S. Ct. at 1269. Nonetheless, it is instructive to point out that

Sanchez is wrong even with respect to New York law. In this regard, we recognize

that New York law imposes criminal liability for conduct that includes both

voluntary acts and omissions where there is a duty to act. N.Y. Penal Law

§§ 15.00(3), 15.10. But notably, New York law also defines “[c]onduct” to

include both “an act or omission and its accompanying mental state,” and “[t]o

act,” to include both “perform[ing] an act or omit[ting] to perform an act.” Id.

§15.00(4)-(5). Thus, under New York law, failing to act where there is a duty to

act is an act or conduct itself. So, for purposes of § 125.25(1), a defendant could

intentionally cause the death of a person not only by direct force but also by the act

of intentionally not providing medical care or food given the parent’s duty to act.

Accordingly, a parent’s intentional withholding of needed medical treatment or

food with the intent to cause his or her child’s death and in fact causing the child’s

death constitutes the use of physical force as the Supreme Court has defined it.

This is so because, as with poisoning, the intentional causation of bodily injury or

death, even by indirect means such as withholding medical treatment or food,

necessarily involves the use of physical force. See Castleman, 572 U.S. at 169-70,

134 S. Ct. at 1414; Jones, 906 F.3d at 1328-29; Hylor, 896 F.3d at 1223;

Deshazior, 882 F.3d at 1357-58.

      Indeed, in Castleman, the Supreme Court held that:


                                          18
             Case: 18-10711     Date Filed: 10/02/2019    Page: 19 of 22


      The “use of force” in Castleman’s example is not the act of
      “sprinkl[ing]” the poison; it is the act of employing poison knowingly
      as a device to cause physical harm. That the harm occurs indirectly,
      rather than directly (as with a kick or punch), does not matter.

Castleman, 572 U.S. at 171, 134 S. Ct. at 1415 (alteration in original). The

Supreme Court further explained that “‘physical force’ is simply ‘force exerted by

and through concrete bodies’” and that it was “impossible to cause bodily injury

without applying force in the common-law sense.” Id. at 170, 134 S. Ct. at 1414-

15.

      We therefore join three other circuits that have concluded, based on

Castleman, that intentionally withholding food or medicine with the intent to cause

bodily injury or death constitutes a use of force under the elements clause. See

United States v. Waters, 823 F.3d 1062, 1064, 1066 (7th Cir. 2016) (“[P]roving

intentional causation of bodily harm ‘unambiguously requires proving physical

force’”); United States v. Ontiveros, 875 F.3d 533, 538 (10th Cir. 2017)

(concluding that the example of a son’s Colorado second-degree assault conviction

for neglecting to care for his father requires a use of force); United States v.

Peeples, 879 F.3d 282, 287 (8th Cir. 2018). And we endorse the Eighth Circuit’s

reasoning in Peeples on this point:

      In the example of a care-giver refusing to feed a dependent, it is the act
      of withholding food with the intent to cause the dependent to starve to
      death that constitutes the use of force. It does not matter that the harm
      occurs indirectly as a result of malnutrition. Because it is impossible to


                                          19
               Case: 18-10711        Date Filed: 10/02/2019       Page: 20 of 22


       cause bodily injury without force, it would also be impossible to cause
       death without force.
879 F.3d at 287 (citations omitted).

       Under our precedent and the logic of Castleman, we see no reason to draw a

distinction between administering a poisonous substance with the intent to cause

death and withholding a life-saving substance with the intent to cause death, where

both must in fact cause death to be prosecuted under § 125.25(1).8

D.     Fifteen-Year Mandatory Minimum Sentence

       For the first time on appeal, Sanchez argues that even if he has the requisite

number of violent felony convictions, he still is not subject to the ACCA’s

mandatory minimum fifteen-year sentence. Relying on a statutory construction

argument, Sanchez contends that § 924(e)(1) applies only when the defendant is

convicted of unlawful possession under § 922(g) and also some other offense. 9



       8
         As part of his argument, Sanchez relies on People v. Steinberg, 79 N.Y.2d 673, 595
N.E.2d 845 (N.Y. 1992). In response, the government correctly points out that the defendant in
Steinberg was not convicted of second-degree murder, but rather of first-degree manslaughter,
and that Sanchez has not cited any New York case in which a defendant was convicted of
second-degree murder for “a pure act of omission.” In fact, even Steinberg’s conviction was
based on acts of both commission and omission, as he inflicted the head injury that necessitated
medical treatment and ultimately proved fatal to his child. 79 N.Y.2d at 678-80, 595 N.E.2d at
846-47 (stating that “the failure to obtain medical care can also support a first degree
manslaughter charge, so long as there is sufficient proof of the requisite mens rea—intent to
cause serious physical injury”).
       9
         In particular, Sanchez points to the placement of the modifying phrase “notwithstanding
any other provision of law” within § 924(e)(1) and argues that, under a plain reading of
§ 924(a)(2) and § 924(e)(1), an additional crime is required to impose the mandatory minimum
fifteen-year sentence. Alternatively, he argues that § 924(a)(2) and § 924(e)(1) are irreconcilable
and ambiguous, and their application in his case violated his due process rights.
                                                20
             Case: 18-10711     Date Filed: 10/02/2019    Page: 21 of 22


      Because Sanchez did not raise this argument in the district court, our review

is for plain error. United States v. Jones, 743 F.3d 826, 828 (11th Cir. 2014). An

error cannot be plain unless the issue has been specifically and directly resolved by

the explicit language of a statute or rule or on point precedent from the Supreme

Court or this Court. United States v. Hesser, 800 F.3d 1310, 1325 (11th Cir.

2015). Sanchez has not shown plain error here.

      Neither this Court nor the Supreme Court has addressed the statutory

construction argument Sanchez now makes. Sanchez does not cite to any other

court’s decision adopting his proposed construction of § 924(a)(2) and (e)(1).

Notably, the one circuit that appears to have addressed this issue has rejected it

using reasoning that aligns with this Court’s decision in United States v. McGatha,

which determined that § 924(e)(1) is a sentencing enhancement provision that did

not create a separate offense. See United States v. Perkins, 449 F.3d 794, 795 (7th

Cir. 2006), cert. denied, 127 S. Ct. 330 (2006); United States v. McGatha, 891 F.2d
1520, 1526-27 (11th Cir. 1990), cert. denied, 110 S. Ct. 2188 (1990).

      In addition, not only has this Court long held that § 924(e)(1) requires

imposition of the mandatory minimum fifteen-year sentence if a person convicted

under § 922(g) has three prior qualifying convictions, we have repeatedly affirmed

fifteen-year mandatory minimum sentences under § 924(e)(1) where the defendant

was convicted of only one count under § 922(g). See, e.g., United States v. White,


                                          21
                Case: 18-10711   Date Filed: 10/02/2019   Page: 22 of 22


837 F.3d 1225, 1227, 1235 (11th Cir. 2016), cert. denied, 138 S. Ct. 1282 (2018);

United States v. Gandy, 710 F.3d 1234, 1236, 1241 (11th Cir. 2013), cert. denied,

134 S. Ct. 304 (2013); United States v. Robinson, 583 F.3d 1292, 1294, 1297 (11th

Cir. 2009). Finally, the statute does not run afoul of the Due Process Clause,

because it “specif[ies] the range of available sentences with sufficient clarity.”

Beckles v. United States, 580 U.S. __, __, 137 S. Ct. 886, 892 (2017) (internal

quotation marks omitted). An ordinary person would understand that § 924(e)(1)

enhances a conviction under § 922(g). Under these circumstances, any error could

not be plain.

                                 III. CONCLUSION

      For all these reasons, we affirm the district court’s determination that

Sanchez was an armed career criminal under the ACCA and its imposition of the

mandatory minimum fifteen-year sentence.

      AFFIRMED.




                                          22